Citation Nr: 1624087	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  16-21 721	)	DATE
	)
	)


THE ISSUE

Whether the Board of Veterans' Appeals (Board) committed clear and unmistakable error (CUE) when, by a decision entered in January 1982, it denied the Veteran's claim for service connection for residuals of Agent Orange exposure, with respect to the claimed residual of prostate cancer.

(The issues of entitlement to an effective date prior to October 15, 2008 for service connection of coronary artery disease, as well as entitlement to a clothing allowance for the year 2013, are the subjects of separate decisions).


REPRESENTATION

Moving party represented by: The American Legion


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The moving party in this case, the Veteran, had active service from July 1965 to May 1974, November 1993 to December 1994, and from January 1995 to March 1995.  He was awarded a Vietnam Cross of Gallantry with palm and a Purple Heart. 

This matter is before the Board on motion from the Veteran, pursuant to 38 U.S.C.A. § 7111 (West 2014) and 38 C.F.R. §§ 20.1400, 20.1404 (2015).  The Board notes that in a January 2016 written statement from the Veteran, he indicated that there was clear error in prior decisions regarding his claim for chest pain associated with Agent Orange exposure.  The statement was made in reference to his separate appeal for an earlier effective date for coronary artery disease.  However, in a May 2016 letter, the Veteran's representative clarified that the Veteran would not be pursuing a CUE claim with respect to the January 1982 Board decision as it pertains to chest pains.  Instead, the representative clarified that the CUE claim regarding the January 1982 Board decision is limited to the claimed Agent Orange residual of prostate cancer. 

This case was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.  


FINDINGS OF FACT

1.  In a decision dated in January 1982, the Board denied the Veteran's claim for service connection for residuals of Agent Orange exposure.
 
 2.  At the time of the January 1982 decision, the correct facts, as they were known at the time, were before the Board, and the Board correctly applied the statutory and regulatory provisions extant at the time, such that the outcome of the claims would not have been manifestly different but for the alleged error.



CONCLUSION OF LAW

To the extent that the January 1982 Board decision pertained to prostate cancer, the decision was not clearly and unmistakably erroneous in denying service connection for residuals of Agent Orange.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400, 20.1401, 20.1403 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, a Motion for reversal or revision of a prior Board decision due to CUE is not a claim, but rather is a collateral attack on the prior decision.  Thus, the VCAA does not apply to the instant Motion alleging CUE.  Livesay v. Principi, 15 Vet. App. 165 (2001).  Accordingly, further discussion of the VCAA is not necessary.

II.  Analysis

Under applicable law, any party to a final Board decision can make a motion to have the decision revised or reversed on grounds of CUE. 38 U.S.C.A. § 7111  (West 2014); 38 C.F.R. §§ 20.1400(a), 20.1401(b) (2015).  In order to prevail on such a motion, the movant must establish that there was an error in the Board's adjudication, and that the error was such that, had it not been made, the outcome of the adjudication would have been manifestly different.  38 C.F.R. § 20.1403(c)  (2015).  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be "clear and unmistakable."  Id. 

Review for CUE in a prior Board decision must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403(b)(1) (2015).  A disagreement with how the Board weighed or evaluated the facts in a particular case is not CUE. 38 C.F.R. § 20.1403(d)(3).  Neither can CUE be established by virtue of VA's failure to fulfill the duty to assist.  38 C.F.R. § 20.1403(d)(2).  Further, CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).

In this case, the moving party contends that there was CUE in the Board's January 1982 decision as it pertains to prostate cancer as a residual of herbicide exposure.  The Veteran's representative argues that a prostate claim was reasonably raised by the evidence.  Specifically, the representative contends that the combination of facts present at the time of the January 1982 decision, including the Veteran's complaints regarding urinary problems and elevated amylase findings, supported the prostate claim.  The representative also argues that it is reasonable to think that the Veteran left active duty with a well-grounded prostate claim connected to herbicide exposure.  The representative contends that if VA missed the prostate cancer diagnosis, it should not have.  The Veteran's representative also noted that the March 1980 VA examiner completely ignored the amylase finding and argued that there were gross omissions in VA medical practice.

As an initial matter, the Board notes that the Veteran is currently service-connected for prostate cancer.  He was diagnosed with prostate cancer in May 1994, and granted service connection for the same in December 1994. 

At the time of the January 1982 Board decision, the Veteran was already service connected for urethrotomy with fossa navicularis stricture, effective May 24, 1974, which was rated 10 percent disabling.  

The evidence of record at the time of the January 1982 Board decision included service treatment records regarding complaints of urethral discharge in service, urethritis, and an urethrotomy.  See e.g. service treatment records dated in December 1969 and October 1970.  The Veteran's statements and treatment records were also before the Board in January 1982.  Specifically, in the Veteran's May 1977 claim for service connection of a urethral stricture, he complained of recurrent urinary problems despite antibiotics and surgery in service.  In an October 1978 written statement, the Veteran reported that he was involved in spraying operations of Agent Orange as a helicopter pilot.  A November 1978 VA examination regarding multiple complaints noted that the Veteran's prostate was normal.  A December 1978 treatment record noting that the Veteran underwent a urethrectomy in 1973.  The impression was urethral stricture with undetermined etiology.  A December 1978 laboratory finding indicated amylase of 198.  In a December 1979 statement, the Veteran reported his exposure to Agent Orange and that since 1972, he had noticed lessened sex drive, among other complaints.  A March 1980 VA examination noted the Veteran's complaints of recurring gains and losses in weight, diminished sex drive, and sporadic total impotence with occasional inability to maintain erection and achieve orgasm.  

Also of record, was the October 1980 rating decision which denied residuals of Agent Orange, including genitourinary problems regarding lessened sex drive and elevated amylase.  The AOJ explained that chronic disease to account for elevation of amylase was not indicated.  

In denying the claim for residuals of Agent Orange in January 1982, the Board explained that the only known disability associated with such herbicide exposure was chloracne, and that none of the evidence of record demonstrated a nexus between any of the Veteran's claimed disorders and his herbicide exposure.  The Board's denial included all of the issues that had been raised by the Veteran, including the claim as it pertained to elevated amylase and prostate problems. 

With respect to the present CUE motion, the Board has considered the arguments advanced by the Veteran and his representative in the context of the law as it existed in January 1982, and finds the arguments unavailing.  In this regard, the evidence does not indicate that the Veteran had a diagnosis of prostate cancer at the time of the January 1982 Board decision, but rather that such cancer was diagnosed in May 1994, over 12 years later.  In January 1982, a current disability was a requirement for service connection.  Neither the Veteran, nor his representative, have demonstrated that the existence of prostate cancer, or another prostate disability, was a known fact at the time of the January 1982 decision.  As this element of service connection was not met at the time of the January 1982 Board decision, the Board was not compelled to grant service connection for prostate cancer as a residual of Agent Orange.  

The Veteran's representative essentially argues that the Board did not exercise its duty to assist by ensuring that VA did not miss early signs that would have pointed to a diagnosis of prostate cancer.  However, as discussed above, CUE cannot be established by virtue of VA's failure to fulfill the duty to assist.  38 C.F.R. § 20.1403(d)(2).  See also Baldwin v. West, 13 Vet. App. 1, 5 (1999).

The determinative question in this case is not whether it would have been reasonable for an adjudicator to have granted service connection for the Veteran's prostate cancer in January 1982.  Rather, the question at this stage is whether, given the law extant at the time, and the evidence then of record, it is absolutely clear that a different result should have ensued.  38 C.F.R. § 20.1403(c) (2015).  Here, the Board must answer that question in the negative.  The Veteran has presented nothing compelling to demonstrate either that the correct facts, as they were known at the time of the January 1982 Board decision, were not before the Board, or that the statutory or regulatory provisions extent at the time were incorrectly applied.


ORDER

The motion is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



